COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-10-195-CR


JOHN EDGAR DENOO                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                    ------------

            FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant John Edgar Denoo attempts to appeal the trial court’s judgment

adjudicating him guilty of aggravated sexual assault of a child and sentencing

him to twelve years’ confinement—the amount of time Denoo agreed to in his

plea bargain with the State. The trial court’s certification states that this “is a

plea-bargain case, and [Denoo] has NO right of appeal” and that Denoo “has




      1
          … See Tex. R. App. P. 47.4.
waived the right of appeal.”    See Tex. R. App. P. 25.2(a)(2).     We notified

Denoo by letter that his appeal was subject to dismissal based on the trial

court’s certification unless he filed a response showing grounds for continuing

the appeal. See Tex. R. App. P. 25.2(d), 44.3. Denoo filed a response, but it

fails to meet the requirements for appeal after a plea bargain set out in rule of

appellate procedure 25.2(a)(2). Therefore, we dismiss the appeal. See Tex. R.

App. P. 43.2(f).

                                           PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 22, 2010




                                       2